 1
 2
 3
 4                      UNITED STATES DISTRICT COURT
 5                    CENTRAL DISTRICT OF CALIFORNIA
 6
 7   NANCY SCHLIESER, an individual, CASE NO. 8:19-cv-00517 JAK (PLAx)
 8                     Plaintiff,
 9        v.
                                          ORDER RE STIPULATED
10   SUNRISE SENIOR LIVING                PROTECTIVE ORDER
     MANAGEMENT, INC., a Virginia
11   Corporation; JENNIFER MUNOZ,
     an individual; and DOES 1-50,        Complaint Filed: January 11, 2019
12   Inclusive,
                                          Date Of Removal: March 6, 2019
13                     Defendants.
14
15
16         Having considered the papers, and finding that good cause exists, the
17   Parties’ Stipulated Protective Order is granted.
18
19   IT IS SO ORDERED.
20
21           January 2
     DATED: _____________, 2020           ___________________________
                                               PAUL L. ABRAMS
22                                     UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                       Page 1

                     STIPULATED PROTECTIVE ORDER
